Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.  Claims 1, 5, 9, 13, 15 are 21 are amended.  Claim 22 is added.  Claims 1-13, 15-18 and 19-22 are pending.

Response to Arguments
3.	Applicant's arguments filed on 5/27/2022 with respect to amended claim have been fully considered but they are not persuasive.
 	In remarks, Applicant argues that Bunker does not teach:
 	(i)  determining whether a device is in a lockdown mode that limits an execution of one or more configuration commands, wherein the received configuration command is distinct from a command to enable the configuration lockdown mode; or 
 	(ii) performing one or more automated actions in response to determining that the device is in the configuration lockdown mode, “ as currently claimed.
 	Examiner respectfully disagrees.
 	Claim limitation interpretation of (i) and (ii):
 	Claim recites in (i) determining whether a device is in a lockdown mode that limits an execution of one or more configuration commands. 
 	Examiner reminds Applicant that “during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the Specification.”  The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).
 	
 	The phrase “one or more configuration commands” is read to be “one or two or three or any number of configuration commands.”
  	The phrase “wherein the received configuration command is distinct from a command to enable the configuration lockdown mode” is read to be “any” command other than (or different from) the command that “enable the configuration lockdown mode”.  Thus, the claim limitation of (i) determining whether a device is in a lockdown mode…wherein the received configuration command is distinct from a command to enable the configuration lockdown mode” is to be interpreted to be determining whether a device is in a lockdown mode.  “The command that determine whether the configuration is in a lockdown mode” is distinct from “the command to enable the configuration lockdown mode”.
 	 Thus, in light of the above claim interpretation.  Examiner finds the argument with respect to amended claim features (i) and (ii) to be unpersuasive. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (U.S. Patent Application Publication No. 2017/0223230, hereinafter Bunker).
 	With respect to claim 1, Bunker discloses a method, comprising: 
receiving a configuration command from a user to modify a configuration of at least a portion of a device (e.g.  Bunker, paragraphs 0004-0005, “a method (and system) for managing security settings of a print device using a lockdown mode may include receiving, by a processor, a request for enabling a lockdown mode from an authorized user”); determining, responsive to receiving the configuration command, if the device is in a configuration lockdown mode; and performing one or more automated remedial actions in response to determining that the device is in the configuration lockdown mode, wherein the method is performed by at least one processing device comprising a processor coupled to a memory (e.g. Bunker, paragraph A print device in a lockdown mode prevents modifications to configurations of one or more components of the print device.  A lockdown unit of the system may activate the lockdown mode in response to the request.  Activate the lockdown mode may include modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device…The system may also perform a compliance check …in the security module, and perform a remediation action in response to detecting that the one or more security settings have changed.”).
Bunker does not explicitly mention that determining whether the device is in a configuration lockdown mode that limits an execution of one or more configuration commands.  However, Bunker discloses Activating the lockdown mode includes modifying a plurality of security settings corresponding to lockdown configurations of the one or more components of the print device and verification of security setting changes (or changes in configuration) (e.g. Bunker, Abstract, paragraphs 0004 and 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claim feature to ensure configuration changes would not be inadvertently made or modified by unauthorized user.

 	With respect to claim 2, Bunker discloses the method of claim 1, further comprising executing the configuration command in response to determining that the device is not in the configuration lockdown mode (e.g. Bunker, paragraph 0005).

With respect to claim 3, Bunker discloses the method of claim 1, further comprising determining, by a configuration manager associated with the device, if a duration of a disabling of the configuration lockdown mode violates 20 one or more duration limits (e.g. Bunker, paragraphs 0005 and 0019).

 	With respect to claim 4, Bunker discloses the method of claim 1, further comprising determining, by a configuration manager associated with the device, if the device is in the configuration lockdown mode (e.g. Bunker, paragraph 0005).

 	With respect to claim 5, Bunker does not explicitly mention the method of claim 1, wherein the one or more automated actions comprise one or more of generating a configuration lockdown alert and disabling the device.  However, Bunker disclose action in response to detecting that the one or more security settings to the lockdown values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the lockdown alert and/or disabling the device as part of the remedy.

 	With respect to claim 6, Bunker discloses the method of claim 1, wherein the configuration lockdown mode 1s selectively enabled and disabled (e.g. Bunker, paragraph 0005). 

 	With respect to claim 7, Bunker discloses the method of claim 1, further comprising evaluating credentials of the user (e.g. Bunker, paragraph 0032, security setting). 

 	With respect to claim 8, Bunker discloses the method of claim 1, further comprising evaluating permissions of the user to execute the configuration command (e.g. bunker, paragraph 0032).

	With respect to claim 20, Bunker does not explicitly mention the non-transitory processor-readable storage medium of claim 15, further comprising evaluating one or more credentials of the user and permissions of the user to execute the configuration command (e.g. Bunker, paragraph 0031).
 	 
 	With respect to claim 21, Bunker discloses the method of claim 1, wherein the configuration lockdown mode limits the execution of one or more configuration commands during the configuration lockdown mode to only one or more authorized users (e.g. Bunker, paragraph 0031).
 	Bunker does not explicitly mention the configuration command is based on a role of the given user within an organization and wherein an authorization of a given user wherein the one or more automated actions are performed in response to further determining that the received configuration command is from an unauthorized user.
	However, user role-based access control is old and well-known in the art (see Specification, lines 12-14, “Currently, role-based control (RBAC) techniques are often employed to restrict access to devices or network resources based on the roles of individual users within an organization, such as an enterprise”; US Patent No. Khanna et al. 10,289,783).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed feature based on a role of the given user within an organization to ensure only authorized user to send configuration command.   Moreover, triggering alert when there is unauthorized access would have been obvious when unauthorized user attempt unauthorized access.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect authorized access. 
	With respect to claim 22, Bunker discloses the method of claim 1, wherein the device is automatically place in the configuration lockdown mode by default.  
 	However, user role-based access control is old and well-known in the art (see Specification, lines 12-14, “Currently, role-based control (RBAC) techniques are often employed to restrict access to devices or network resources based on the roles of individual users within an organization, such as an enterprise”; US Patent No. Khanna et al. 10,289,783).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically place in the configuration lockdown mode by default to ensure only the authorized user with authorized access credential is able to disable the lockdown mode.  

 	With respect to claims 9-13, 15-18 and 20-22, the claims are apparatus and processor-readable storage medium claims that are similar to method claims 1-8.  Therefore, claims 9-13, 15-18 and 20-22 are rejected based on similar rationale.

Conclusion
5. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434